 Case: 16-10360-BAH Doc #: 49 Filed: 07/21/21 Desc: Main Document                    Page 1 of 1


                         UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF NEW HAMPSHIRE
* * * * * * * * * * * * * * * * * * *
                                    *
Ryan M. Prudho1mne                  *                Chapter 7
Christina M. Balestra               *                Case No.: 16-10360-BAH
                                              *
                       Debtors      *
                                    *
* * * * * * * * * * * * * * * * * * *

  ORDER AUTHORIZING TRUSTEE TO EMPLOY SPECIAL COUNSEL, ONDER,
 SHELTON, O'LEARY & PETERSON, LLC ; JANET,JENNER & SUGGS, LLC; AND
         ANDRUS WAGSTAFF, P.C. ON A CONTINGENT FEE BASIS

        Upon consideration of the Application of Michael S. Askenaizer, Successor Trnstee to
retain the services of Onder, Shelton, O'Leary & Peterson, LLC; Janet, Jenner & Suggs, LLC;
and Andrus Wagstaff, P.C. as Special Counsel (the "Application"), good cause apperuing, it is
therefore

       ORDERED, ADJUDGED AND DECREED AS FOLLOWS:

        1. The Application is grru1ted;

       2. The Successor Trnstee is authorized to retain Onder, Shelton, O'Leru·y & Peterson,
LLC, Jru1et, Jenner & Suggs, LLC, ru1d Andrus Wagstaff, P.C. as his special counsel for the
purposes specified in the Application, it being found that special counsel represents no interest
adverse to the estate; ru1d

        3. Subject to the filing of an Application for Compensation ru1d allowru1ce, the fee to be
paid to Onder, Shelton, O'Leru·y & Peterson, LLC, Jru1et, Jenner & Suggs, LLC ru1d And.ms
Wagstaff, P.C. will be based on a total fee of forty percent (40%) of ru1y runount recovered by
judgment, ru-bitration, mediation or negotiated settlement, plus costs incmrnd, with the fee to be
divided as follows:

       a. 17.78% to And.ms Wagstaff, P.C.;

       b. 8.89% to Jru1et, Je1mer & Suggs, LLC; ru1d

       c. 13.33% to Onder, Shelton, O'Leru·y & Peterson, LLC.


Dated: ---------
         July 21, 2021                                /s/ Bruce A. Harwood
                                                     Brnce A. Hruwood
                                                     Chief United States Bru1ktuptcy Judge
